OPINION — AG — **** CONSULTING CONTRACT AWARDS — EXPENSES REGULATED BY STATE LAW **** (1) WHERE CONSULTING CONTRACTS ARE GIVEN TO PUBLIC ENTITIES SUCH AS CITIES, TOWNS, AND COUNTIES, AND A COMBINATION OF FEDERAL, STATE AND LOCAL FUNDS ARE EXPENDED, STATE REGULATIONS CONCERNING TRAVEL AND PER DIEM SHOULD GOVERN. (2) WHERE STATE, FEDERAL, AND LOCAL FUNDS ARE UTILIZED IN A CONSULTING CONTRACT AWARDED TO ONE OF THE VARIOUS ECONOMIC DEVELOPMENT DISTRICTS, THE STATE SHOULD BE RESPONSIBLE FOR CONTROLLING PAYMENT OF TRAVEL AND PER DIEM SUBJECT TO A PROVISION OF THE CONTRACT SHIFTING THE RESPONSIBILITY TO ANOTHER BODY. CITE: 74 O.S. 1961 500.2 [74-500.2], 74 O.S. 1961 500.1-500.14 [74-500.14], 74 O.S. 1970 Supp., 1508 [74-1508], 75 O.S. 1970 Supp. 301-327 [75-301] — [75-327], (ROBERT H. MITCHELL)